Title: To George Washington from John Robinson, 17 December 1756
From: Robinson, John
To: Washington, George



Dear Sir
Wmsburgh Decr 17. 1756

I recd your favour by Mr Ramsey and as soon as I could get the Committee together I communicated the Contents of it to them, they were generaly of Opinion that the Commissary ought to reside, and they also approved of Mr Carlyle and Ramsey in Case Mr Walker resigned, but did not care to appoint them, till Mr Walker informed them himself of his intentions to resign; I am sorry to hear your last Money is gone, and more so that I must tell you that that fund is just exhausted, but will have some ready for you when you send for it I am Dr Sir Your Most Affect. Freind and Servant

John Robinson

